Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 1 of 45




                                        EXHIBIT 11
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 2 of 45
                                                       THOMAS C. HOWELLS


      UNITED STATES DISTRICT COURT
      WESTERN DISTRICT OF NEW YORK

      --------------------------------------------------

      DARCY M. BLACK,

                                       Plaintiff,

            -vs-

      BUFFALO MEAT SERVICE, INC., doing business
      as BOULEVARD BLACK ANGUS, also known as
      BLACK ANGUS MEATS, also known as
      BLACK ANGUS MEATS & SEAFOOD,
      ROBERT SEIBERT,
      DIANE SEIBERT,
      KEEGAN ROBERTS,

                                       Defendants.

      --------------------------------------------------

                                       Examination Before Trial of

      THOMAS C. HOWELLS, taken pursuant to the Federal Rules of

      Civil Procedure, in the law offices of GRECO TRAPP, PLLC,

      1700 Rand Building, 14 Lafayette Square, Buffalo, New York,

      taken on February 9, 2018, commencing at 9:36 A.M., before

      VALERIE WHITE, Notary Public.
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 3 of 45


                                                                              32



 1   A.   Yes, I was.

 2   Q.   Was part of your job the responsibility to

 3        enforce the policies in the employee handbook?

 4   A.   If someone came to me with a problem, yes, I

 5        would take care if it, and if I couldn't take

 6        care of it, I would go to Mr. May.

 7   Q.   If you observed someone violating the policies of

 8        the company, would it have been your

 9        responsibility to take action?

10   A.   Yes.

11   Q.   At that company, did individuals have assigned

12        work hours?

13   A.   Yes.

14   Q.   So were they given schedules?

15   A.   Yes.

16   Q.   Did you create those schedules?

17   A.   Yes.     Well, see, a lot of it the government

18        created too because we only could work from seven

19        to three-thirty free.                Anything before seven or

20        after three-thirty we would have to pay the

21        g o v e r n m e n t o v e r t i m e , so we h a d a f e d e r a l

22        inspector in our building all day.

23   Q.   What do you mean you'd have to pay the government




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 4 of 45


                                                                                      33



 1        overtime?

 2   A.   You get eight hours free with the government.

 3        A n y t h i n g b e f o r e s e v e n o' c l o c k o r a f t e r

 4        three-thirty, you would have to pay overtime.                               So

 5        we didn't want to pay overtime, so mostly

 6        everything in the building was scheduled seven to

 7        three-thirty.

 8   Q.   Were you ever faced with a situation where one or

 9        more individuals was regularly late for work?

10   A.   Yes.

11   Q.   And what did you do in those circumstances?

12   A.   Send them home for the day, number one.                            If i t

13        h a p p e n e d o n c e o r t w i c e , no , b u t i f i t w a s

14        persistent and then after a while we wouldn't

15        t o l e r a t e it , t h e y 'd b e g o n e .

16   Q.   As the plant manager, was it important for you to

17        have your work force there on time?

18   A.   Y e s , it w a s .

19   Q.   As part of being a plant manager, did you ever

20        have to -- strike that.                   Do you know what

21        progressive discipline is?

22   A.   Y e s , we w o u l d d o t h a t .

23   Q.   You had a policy at that company?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 5 of 45


                                                                                     43



 1   Q.   What if it was the day after Thanksgiving and

 2        many of your employees asked for the day off,

 3        would there have to be a determination as to who

 4        was entitled to take it off?

 5   A.   No, because that really never happened.                          I mean,

 6        people back when I worked there and everything,

 7        they pretty much showed up for work every day.

 8        They didn't ask for a lot of time off.                          It w a s n ' t

 9        a problem.

10   Q.   Did your job duties include evaluating employees

11        when you were at Sher-Del Foods?

12   A.   Yes.

13   Q.   Can you tell me what the process was there for

14        evaluation of employees?

15   A.   W e l l , w h a t w e w o u l d d o , if a n e m p l o y e e s h o w e d

16        i n t e r e s t o r a n y t h i n g , we 'd m a k e , tr y t o m a k e m e a t

17        cutters out of them.               I bet you I trained, when I

18        was there, five, six, seven kids.                       There's a

19        couple of them -- they were kids to me.                          There

20        were a couple of them who work for Tops today.

21   Q.   A n d was t h e t r a i n i n g the s a m e w a y y o u r e c e i v e d

22        it, they didn't have to have a special

23        background, just show an interest and you would




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 6 of 45


                                                                                  44



 1        show them?

 2   A.   Correct.

 3   Q.   Did you have to get permission from anyone to be

 4        able to train someone as a meat cutter?

 5   A.   Yes.

 6   Q.   Who did you have to get permission from?

 7   A.   Richard May.

 8   Q.   With regard to evaluating employees as to their

 9        job performance, would that be done on a regular

10        basis?      By that, I mean annually or biannually?

11   MS. BAHAS:       Object to the form.

12   THE WITNESS:        Yes.      S e e , we w e r e a u n i o n s h o p , so

13        they would get their raises with the union.                           Th e

14        whole company was union.

15   BY MS. GRECO:

16   Q.   When you say raises with the union, you mean --

17   A.   S o m u c h t h i s y e a r , so m u c h t h e n e x t y e a r .

18   Q.   So i t w a s s e t in t h e c o n t r a c t w h a t t h e i r r a i s e s

19        would be?

20   A.   Correct.

21   Q.   And then this way it was applied across the board

22        to everyone regardless of their race or sex or

23        national origin?




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 7 of 45


                                                                               101



 1   A.   T h e r e w a s a m a n t h e r e by t h e n a m e o f N e l s o n

 2        Schultz.         Bob was a meat cutter.             That's about

 3        it .

 4   Q.   Do you recall any other meat cutters while you

 5        were employed?

 6   A.   Do I what?

 7   Q.   Any other meat cutters while you were employed at

 8        Black Angus Meats?

 9   A.   No .

10   Q.   When I say meat cutters, I include those people

11        that cut meat, cut deer?

12   A.   No .

13   Q.   Do you know an individual by the name of David

14        Monolopolus?

15   A.   Y e s , I do .

16   Q.   Has he ever worked at Black Angus Meats?

17   A.   I think he did work there last few years at deer

18        season, yes.

19   Q.   Do you recall David Monolopolus working there

20        when Darcy Black worked there?

21   A.   No, I don't.

22   Q.   Do you recall working side by side with Mr.

23        Monolopolus at Black Angus Meats?




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 8 of 45


                                                                                   102



 1   MS. BAHAS:        Object to the form.

 2   BY MS. GRECO:

 3   Q.   You can answer, cutting deer meat?

 4   A.   In the last couple years, yes.

 5   Q.   W h e n y o u s a y t h e l a s t c o u p l e y e a r s , do y o u k n o w

 6        what years they are?

 7   A.   Maybe the last three years.

 8   Q.   By that, you mean 2000 -- when do you believe it

 9        started?

10   A.   I would say '15.

11   Q.   '1 5, '1 6 and ' 17 ?

12   A.   Yes.

13   Q.   Do y o u r e c a l l h i m w o r k i n g t h e r e i n 2 0 0 5 ?

14   A.   No .

15   Q.   Do y o u r e c a l l h i m w o r k i n g t h e r e i n 2 0 0 6 ?

16   A.   No .

17   Q.   During deer season I'm talking about.

18   A.   No .

19   Q.   Do y o u r e c a l l h i m w o r k i n g t h e r e i n 2 0 0 7 ?

20   A.   No .

21   Q.   Do y o u r e c a l l h i m w o r k i n g t h e r e i n 2 0 0 8 ?

22   A.   No .

23   Q.   Do y o u r e c a l l h i m w o r k i n g t h e r e i n 2 0 0 9 ?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 9 of 45


                                                                                    103



 1   A.   No .

 2   Q.   Do y o u r e c a l l h i m w o r k i n g t h e r e i n 2 0 1 0 ?

 3   A.   No .

 4   Q.   Do y o u r e c a l l h i m w o r k i n g t h e r e i n 2 0 1 1 ?

 5   A.   No .

 6   Q.   Do y o u r e c a l l h i m w o r k i n g t h e r e i n 2 0 1 2 ?

 7   A.   No .

 8   Q.   Do y o u r e c a l l h i m w o r k i n g t h e r e i n 2 0 1 3 ?

 9   A.   No .

10   Q.   Do y o u r e c a l l h i m w o r k i n g t h e r e i n 2 0 1 4 ?

11   A.   No .

12   Q.   Y o u s a i d y o u d o r e c a l l h i m w o r k i n g t h e r e i n ' 15 ?

13   A.   The last maybe three to four years, two to three

14        years.      I'm just not sure.

15   Q.   What was his position?

16   A.   He was a meat cutter.

17   Q.   His full-time job was somewhere else, was it not?

18   A.   Yes.

19   Q.   Where was that full-time job?

20   A.   Market In The Square.

21   Q.   Does he still work at Market In The Square?

22   A.   No .

23   Q.   When did he stop working there?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 10 of 45


                                                                          104



 1   A.   I don't know the dates.

 2   Q.   Do you know how he came to work at Black Angus

 3        Meats?

 4   A.   No, I don't.

 5   Q.   Now, you said you believe he worked there the

 6        last three or four years.

 7   A.   Yes.

 8   Q.   And let's go back to, let's start with 2017.                    Did

 9        he work there in 2017?

10   A.   Yes, deer season.

11   Q.   And what did he do during deer season?

12   A.   He was a meat cutter.

13   Q.   What were his hours?

14   A.   He'd come in at night.

15   Q.   What's that, what does at night mean to you?

16   A.   M a y b e f i v e , s i x o'c l o c k .

17   Q.   How long would he work for?

18   A.   Two, three hours.

19   Q.   And how many days did he do that during deer

20        season?

21   A.   Deer season, the first two weeks there was deer

22        to cut.       After the first two weeks there was very

23        few deer to cut.             So maybe he'd come in four or




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 11 of 45


                                                                                105



 1        five days in the first week.

 2   Q.   How about the second week?

 3   A.   Could have been four or five days.

 4   Q.   How many deer would come in on the first day of

 5        deer season?       Somebody testified several hundred.

 6        Can you tell me your best estimate how many deer

 7        would come in?

 8   MS. BAHAS:       Object to the form.

 9   BY MS. GRECO:

10   Q.   You can answer.

11   A.   Used to be a lot.          You just don't have the

12        hunters anymore.         I f we g e t s i x t y , s e v e n t y d e e r

13        opening day, that's a lot of deer.

14   Q.   When was -- have you worked with Mark Leible?

15   A.   Yes.

16   Q.   Is he involved with -- he's an employee at Black

17        Angus Meats?

18   A.   Correct.

19   Q.   W o u l d h e be a w a r e o f how m a n y d e e r c a m e in on

20        opening day?

21   MS. BAHAS:       Object to the form.

22   BY MS. GRECO:

23   Q.   You can answer.




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 12 of 45


                                                                                        130



 1   MS. BAHAS:        Object to the form.

 2   BY MS. GRECO:

 3   Q.   F o r t h e s i x y e a r s b e f o r e y o u r e t i r e d , or f i v e

 4        y e a r s o r w h a t e v e r i t was f r o m U .S . F o o d s , y o u n o t

 5        only worked at U.S. Foods but you also went and

 6        worked at Black Angus Meats.

 7   A.   Correct.

 8   Q.   You didn't need Black Angus Meats to get up in

 9        the morning, did you?

10   A.   No .

11   Q.   In those years, you have no recollection of what

12        you earned or what they hired you at?

13   A.   No .

14   Q.   Do you have any reason to believe you were

15        earning anything different than fourteen dollars

16        an hour during the time period beginning 2/3/08?

17   A.   No .

18   Q.   Let me show you what's been marked as Exhibit

19        148.      For the record, this is a payroll,

20        pre-checkwriting payroll report for the period

21        e n d i n g 1 0 / 1 9 /0 8 a n d 1 0 / 2 6 / 0 8 a t B l a c k A n g u s M e a t s

22        relative to Thomas Howells.                     Do y o u r e c a l l , M r .

23        Howells, receiving a raise to fifteen dollars an




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 13 of 45


                                                                                    131



 1        hour for the week ending October 26th, 2008?

 2   A.   No, I don't.

 3   Q.   Getting a dollar raise an hour, would that be

 4        significant to you?

 5   A.   Yes.

 6   Q.   Do you have anything that would help you refresh

 7        your recollection?

 8   A.   No .

 9   Q.   D o y o u k n o w i f , in f a c t , y o u w e r e m a k i n g f i f t e e n

10        dollars an hour beginning October 26th, 2008?

11   A.   No .

12   Q.   Show you what's been marked as Exhibit 149, which

13        i s a W- 2 r e p o r t f r o m t h e y e a r 2 0 0 8 f o r T h o m a s

14        Howells.       Shows he made thirteen thousand, six

15        hundred forty-six dollars and thirty cents.                              Do

16        you have any reason to believe that's inaccurate?

17   A.   No .

18   Q.   Did you receive your W-2 for that year?

19   A.   I'm sure.

20   Q.   Did you ever complain that there was an error

21        made in the W-2 for 2008?

22   A.   No .

23   Q.   You understand it would be your obligation




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 14 of 45


                                                                                         132



 1        l e g a l l y i f t h e r e w a s a n e r r o r t o b r i n g i t t o th e

 2        a t t e n t i o n of y o u r e m p l o y e r ?

 3   MS. BAHAS:         Object to the form.

 4   THE WITNESS:          Yes.

 5   BY MS. GRECO:

 6   Q.   And that would include all your services for deer

 7        meat and non-deer meat?

 8   A.   Yes.

 9   Q.   Show you what's been marked as Exhibit 150.                                Fo r

10        t h e r e c o r d , it i s a B l a c k A n g u s M e a t s W - 2 r e p o r t

11        for the year 2009 reflecting Thomas Howells

12        earned twenty-one thousand, two hundred

13        eighty-two dollars and seventy-five cents.                                Do

14        you know how old you were in 2009?

15   A.   I must have been sixty-five, sixty-six.

16   Q.   Were you at full retirement age that year?

17   A.   Yes.

18   Q.   So a t f u l l r e t i r e m e n t a g e , y o u c o u l d e a r n a n y

19        amount and not have to pay money back to Social

20        Security?

21   MS. BAHAS:         Object to the form.

22   BY MS. GRECO:

23   Q.   W h e n y o u ' re f u l l r e t i r e m e n t a g e , yo u ' r e a l l o w e d




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 15 of 45


                                                                               147



 1   A.   Sometime you could use some of the meat from the

 2        d a y b e f o r e , so y o u p u t t h a t in .   If y o u had t o

 3        cut new, you'd cut new.

 4   Q.   How long does it take to set up a counter?

 5   A.   I can set a counter up in two hours.

 6   Q.   And then what would you do after that?

 7   A.   I would get some stock ready for the girls to

 8        wrap.

 9   Q.   What does that mean?

10   A.   I would cut extra stuff so we'd have it for the

11        beginning of the month.

12   Q.   Okay.     And when you say cut extra stuff, what are

13        we talking about?

14   A.   I would cut sirloins, strips, pork chops,

15        whatever meat there is that we sell there, I

16        would get ready.

17   Q.   Okay.     And after you cut it, what would happen to

18        it ?

19   A.   It would get wrapped.              It would go in the cooler

20        and then I would leave the girls, if I left, I

21        would leave them a list on what to wrap and what

22        not to wrap.

23   Q.   So you would cut the meat and leave it in the




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 16 of 45


                                                                          170



 1   Q.   Were you aware of Darcy Black being able to cut

 2        strip steaks?

 3   A.   Never seen her do it.

 4   Q.   Were you aware of Darcy Black learning to do that

 5        by watching?

 6   A.   T o m y k n o w l e d g e , no .

 7   Q.   Did you ever teach her to do anything relative to

 8        meat cutting?

 9   A.   No .

10   Q.   Did you ever teach her to make cube steaks?

11   A.   No .

12   Q.   You have no recollection of teaching her how to

13        make cube steaks?

14   MS. BAHAS:        Objection.            Asked and answered.

15   BY MS. GRECO:

16   Q.   Would you agree with me if Darcy Black could

17        butterfly chickens, that that's something a meat

18        cutter does?

19   MS. BAHAS:        Object to the form.

20   THE WITNESS:         Usually.

21   BY MS. GRECO:

22   Q.   Would you agree with me that if Darcy Black knew

23        how to make cube steaks in the cube machine,




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 17 of 45


                                                                                 171



 1        that's something a meat cutter did?

 2   MS. BAHAS:       Object to the form.

 3   BY MS. GRECO:

 4   Q.   You can answer.

 5   A.   I mean, anybody -- I mean, any time the cube

 6        steaks are made, they're cut, just like taking

 7        this and dropping it through the cuber.                       It's not

 8        making it.       I w o u l d m a k e t h e m , no o n e e l s e w o u l d .

 9   Q.   Who would use the cubing machine?

10   A.   I do .

11   Q.   Do you ever recall teaching Darcy Black how to

12        use the cube machine?

13   A.   No .

14   Q.   If Darcy Black used the cube machine, she would

15        be doing the job of a meat cutter, isn't that

16        true because that's what you did?

17   MS. BAHAS:       Object to the form.

18   THE WITNESS:       Yes.

19   BY MS. GRECO:

20   Q.   Were you aware of Darcy Black cutting a strip

21        steak for a customer when you were not there?

22   A.   No .

23   Q.   Would you agree with me that cutting a strip




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 18 of 45


                                                                                    178



 1   A.   Approximately, yes.

 2   Q.   A n d i s i t f a i r t o s a y t h a t - - w e l l , he t e s t i f i e d

 3        he was spoken to seventy times by Keegan Roberts,

 4        over seventy times about being late.                          Does that

 5        surprise you?

 6   MS. BAHAS:        Object to the form.

 7   THE WITNESS:         Does what surprise me?

 8   BY MS. GRECO:

 9   Q.   That Jamie Lapress was late to work and spoken to

10        over seventy times because of it?

11   MS. BAHAS:        Object to the form.

12   THE WITNESS:         I would say it probably was true.

13   BY MS. GRECO:

14   Q.   So it's fair to say that either you worked later

15        than twelve o'clock or Mr. Lapress -- strike

16        that.      So y o u w o u l d s a y t h a t w a s t r u e , a n d w h a t

17        d i d B l a c k A n g u s M e a t s do a b o u t t h i s c h r o n i c

18        problem with Mr. Lapress?

19   MS. BAHAS:        Object to the form.

20   BY MS. GRECO:

21   Q.   You can answer if you know.

22   A.   Y e s , I do k n o w .     Jamie had a starting time.                    He

23        was a little bit late, but Jamie never had a




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 19 of 45


                                                                                    179



 1        quitting time.           So if he c a m e i n t e n o r f i f t e e n

 2        m i n u t e s l a t e , he 'd s t a y a t n i g h t t i l l e i g h t ,

 3        nine, ten o'clock.

 4   Q.   When do customers leave Black Angus Meats?

 5   A.   Store closes at seven.

 6   Q.   So if he has a starting time at noon and he comes

 7        in at one --

 8   A.   N o , he w a s n e v e r t h a t l a t e .

 9   Q.   H o w do y o u k n o w if y o u w e r e n 't t h e r e ?

10   A.   Because I know.

11   Q.   Because you were there?

12   A.   No, I wasn't there.              I would be told.

13   Q.   Who would tell you?

14   A.   Somebody there.            It's a small place.               Everyone

15        knows everybody.

16   Q.   Did you ever complain that Mr. Lapress wasn't

17        coming to work on time?

18   A.   It wasn't my business to.

19   Q.   Were you ever surprised that no action was taken

20        regarding his failure not to be there on time?

21   MS. BAHAS:        Object to the form.

22   THE WITNESS:         It w a s n o n e o f m y b u s i n e s s .

23   BY MS. GRECO:




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 20 of 45


                                                                                       180



 1   Q.   And you previously testified that your hours of

 2        w o r k , y o u w o u l d l e a v e at t w o o r t h r e e o ' c l o c k ?

 3   MS. BAHAS:        Object to the form.                I don't believe he

 4        t e s t i f i e d to t h a t .

 5   THE WITNESS:          My h o u r s v a r i e d e v e r y w e e k .   Every day

 6        they varied.

 7   BY    MS. GRECO:

 8   Q.   Every day they varied?

 9   A.   Yes.

10   Q.   So c o u l d you p i c k y o u r o w n h o u r s ?

11   A.   I'd come in every morning and when my work was

12        done, I'd leave.

13   Q.   And was Black Angus a busy place -- strike that.

14        How many employees are at Black Angus Meats?

15   A.   Maybe twelve, fifteen.

16   Q.   So approximately the size of Isenberg Meats?

17   MS. BAHAS:        Object to the form.                He d i d n ' t t e s t i f y t o

18        that.

19   BY MS. GRECO:

20   Q.   You testified how many people were at Isenberg

21        Meats.

22   A.   It's close.          Maybe three, four employees either

23        way, yes.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 21 of 45


                                                                                        191



 1   A.   From the day he started working there.

 2   Q.   When did he start working there?

 3   A.   I c o u l d n ' t t e l l you .

 4   Q.   Let me show you what's been marked as Exhibit

 5        2 7 8 , w h i c h f o r t h e r e c o r d i s t h e p r e -c h e c k w r i t i n g

 6        report for the pay period February 4, 2008 to

 7        February 10, 2008 for Christopher Howells.                               Does

 8        that -- for the record, this is the first pay

 9        period that we were given for Mr. Howells.                               So my

10        question to you is, does that help refresh your

11        recollection when Christopher started working at

12        Black Angus Meats?

13   A.   No .

14   Q.   Let me show you the chart in front of you,

15        E x h i b i t 2 09 t h a t w a s p r o v i d e d t o u s b y B l a c k

16        Angus Meats.           I' d l i k e y o u t o g o to t h e s e c o n d

17        page.      Do y o u s e e w h e r e i t s a y s C h r i s t o p h e r

18        Howells, Caucasian male, date of hire 2/1/08?

19   A.   Yes.

20   Q.   Do you see it says his hiring rate is eleven

21        dollars an hour?

22   A.   Yes.

23   Q.   You see it says he worked front counter, venison




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 22 of 45


                                                                                         192



 1        grinder and meat cutter.                    Is it f a i r t o s a y w h e n

 2        he started at Black Angus Meats he was not a

 3        venison grinder or meat cutter?

 4   A.   Y e s , he w o r k e d d e e r s e a s o n .

 5   Q.   When he started at Black Angus Meats, was he a

 6        meat cutter?

 7   A.   No .

 8   Q.   S o i s i t f a i r t o s a y , if h e s t a r t e d o n o r a b o u t

 9        February 1, 2008, he was not a meat cutter at

10        that time?

11   A.   No .

12   Q.   Is that fair to say or not?

13   A.   Yes.

14   Q.   Because he was working the front counter and you

15        hadn't taught him yet, right?

16   MS. BAHAS:        Object to the form.

17   THE WITNESS:          Yes.

18   BY MS. GRECO:

19   Q.   He was working the front counter, and do you know

20        what his hourly rate of pay was at that time?

21   A.   No .

22   Q.   Looking at that Exhibit 278, which is in front of

23        y o u , it s h o w s t h a t C h r i s t o p h e r H o w e l l s w o r k e d




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 23 of 45


                                                                                       193



 1        twenty point five hours and earned two hundred

 2        and forty-six dollars.                 Do y o u r e c o g n i z e t h a t a s

 3        twelve dollars an hour?

 4   A.   Yes.     H e ' d c o m e in a f t e r w o r k b e c a u s e he s t i l l

 5        worked at U.S. Foods.

 6   Q.   So is it your recollection he would work

 7        f u l l - t i m e a t U .S . F o o d s a n d w o r k t w e n t y p o i n t

 8        five hours a week at Black Angus Meats at that

 9        time?

10   MS. BAHAS:        Object to the form.

11   BY MS. GRECO:

12   Q.   If you know?

13   A.   It would vary.

14   Q.   Who would make his schedule up?

15   A.   Diane.

16   Q.   And he was a front counter person, you said

17        initially?

18   A.   Yes.

19   Q.   And for how long was he on the front counter?

20   A.   As long as he worked there.

21   Q.   Okay.      Was that his main job?

22   A.   Yes.

23   Q.   So you never trained him to be a meat cutter




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 24 of 45


                                                                                   194



 1        there?

 2   MS. BAHAS:       Object to the form.

 3   BY MS. GRECO:

 4   Q.   You trained him to be a meat cutter for somewhere

 5        else, is that true?

 6   MS. BAHAS:       Object to the form.

 7   THE WITNESS:        I didn't train him to be a meat cutter.

 8        He didn't want to be a meat cutter at Black

 9        Angus.      H e w a n t e d m e to t e a c h h i m h o w to be a

10        meat cutter for U.S. Foods.

11   BY MS. GRECO:

12   Q.   So teaching him to be a meat cutter was separate

13        from his job at Black Angus Meats?

14   A.   Yes.

15   Q.   A n d a t B l a c k A n g u s M e a t s , he w a s o n t h e f r o n t

16        counter?

17   A.   Correct.

18   Q.   Was he on the front counter the whole time he

19        worked there?

20   A.   He used to grind.

21   Q.   When did he start grinding meat?

22   A.   From the day he worked there.

23   Q.   Did he know how to grind meat before he went to




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 25 of 45


                                                                                       195



 1        Black Angus Meats?

 2   A.   I showed him.

 3   Q.   Listen to the question.                 Before he started

 4        w o r k i n g a t B l a c k A n g u s M e a t s i n 2 0 0 8 , in F e b r u a r y

 5        2008, did he know how to grind meat?

 6   MS. BAHAS:        Object to the form.

 7   THE WITNESS:         He h a d n e v e r g r o u n d i t b e f o r e , so I ' d

 8        say no.

 9   BY MS. GRECO:

10   Q.   That's what I'm trying to find out.                         Maybe

11        somebody else taught him, I don't know, that's

12        why I'm asking you.

13               So when he started work there, he was a

14        front counter person and had no experience

15        c u t t i n g m e a t o r g r i n d i n g m e a t , is t h a t f a i r t o

16        say?

17   MS. BAHAS:        Object to the form.

18   THE WITNESS:         Yes.

19   BY MS. GRECO:

20   Q.   And then there came a time when you taught him

21        h o w to g r i n d m e a t ?

22   A.   Correct.

23   Q.   How long after he started working at Black Angus




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 26 of 45


                                                                                198



 1   A.   I got him the job there.

 2   Q.   I understand.         S o w h a t I 'm s a y i n g i s , it w a s h i s

 3        goal and yours to be able to get him a better job

 4        at U.S. Foods, isn't that true, to be ultimately

 5        a meat cutter there?

 6   MS. BAHAS:       Object to the form.

 7   THE WITNESS:        Yes.

 8   BY MS. GRECO:

 9   Q.   Is he a meat cutter there now?

10   A.   Part-time meat cutter, part-time fish person.

11   Q.   But he's able to do meat cutting there?

12   A.   Correct.

13   Q.   M y q u e s t i o n i s , is it f a i r t o s a y t h a t w h e n y o u

14        taught him how to do meat grinding, that was not

15        on Black Angus time or was it?

16   A.   That was on Black Angus time.

17   Q.   How long did you teach him to grind meat?

18   A.   How long what?

19   Q.   Did it take him to grind meat?

20   A.   Couple hours.

21   Q.   And he was successful in doing that?

22   A.   Yes.

23   Q.   And then how long did it take for you to decide




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 27 of 45


                                                                                 201



 1        testified that he learned how to make sausage.

 2   THE WITNESS:         No , I n e v e r s a i d h e m a d e s a u s a g e .

 3   BY MS. GRECO:

 4   Q.   Did he grind sausage at Black Angus Meat?

 5   A.   He ground meat for ground beef and stuff like

 6        that and we'd put it in vats and then the sausage

 7        maker would come in and make it.

 8   Q.   That's what you said took a couple hours to teach

 9        him to learn how to grind meat?

10   A.   Correct.

11   Q.   D i d he g r i n d m e a t a t B l a c k A n g u s M e a t s ?

12   A.   Yes.

13   Q.   And is that something you could have taught Darcy

14        Black to do?

15   MS. BAHAS:        Object to the form.

16   THE WITNESS:         If I w a s t o l d t o , y e s .

17   BY MS. GRECO:

18   Q.   Now, did there come a time when your son

19        increased his hours at Black Angus Meats?

20   A.   He might have increased them the first two weeks

21        of the month were busier than the last two, so he

22        might have worked a little more the first two

23        weeks versus the last two.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 28 of 45


                                                                              219



 1   A.   Both.      But Bob never had a problem with it.                    If

 2        he did, he never said anything about it.

 3   Q.   T h a t ' s w h y I 'm a s k i n g .

 4   A.   I'm trying to tell you.

 5   Q.   Would employees talk to him when he was there?

 6   A.   Yes.

 7   Q.   Did anyone ever tell you that was disruptive to

 8        work, meaning that shouldn't be happening during

 9        working hours?

10   A.   No .

11   Q.   Did you ever observe him in the pack room?

12        Strike that.           When you worked, were you in the

13        pack room?

14   A.   I could go back there.                 If I h a d an o r d e r ,

15        sometimes the girls would give me an order and

16        I'd take it back because sometimes they were

17        afraid to take them back because they'd get

18        h o l l e r e d a t s o I 'd t a k e t h e m b a c k .

19   Q.   Who would get hollered at?

20   A.   The girls.         They'd say here, take this back.

21   Q.   Who would get hollered at?

22   A.   If they didn't want to do it or something like

23        that.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 29 of 45


                                                                                       220



 1   Q.   You just said the girls were afraid to bring it

 2        in back because they would get hollered at.                               So

 3        who would holler at them?

 4   A.   No.     They would just say I don't want no more,

 5        whoever was working back there, whether it was

 6        D a r c y b a c k t h e r e , w h o e v e r w a s b a c k t h e r e , y o u 'd

 7        take one back and they would say I don't want

 8        anymore.

 9   Q.   What do you mean, I don't want anymore?

10   A.   I don't want any more orders.

11   Q.   D o t h e y h a v e t h e a b i l i t y t o s a y I d o n ' t w o n 't a n y

12        more orders?

13   A.   O h , it w a s j u s t i n j e s t , j u s t k i d d i n g .

14   Q.   So they were afraid to go in the back?

15   A.   No, they weren't afraid, but I used to take it

16        back.

17   Q.   I'm trying to figure out what you said.                             One of

18        t h e i r j o b s w o u l d b e t o b r i n g i t i n t h e b a c k , bu t

19        they would ask you to do it with a hernia because

20        they were afraid?

21   A.   It was just a piece of paper.

22   Q.   So they wouldn't want to go in the back with a

23        piece of paper?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 30 of 45


                                                                                 221



 1   A.   I would take it back.

 2   Q.   Y o u w o u l d l e a v e y o u r w o r k a s a b u t c h e r , go in t h e

 3        back with a piece of paper because the counter

 4        person didn't want to leave the counter?

 5   A.   Not that they didn't want to leave the counter.

 6        I ' d s a y I 'd t a k e i t b a c k .

 7   Q.   How often did that happen that you left your job

 8        as a butcher to go bring papers in the back?

 9   A.   Maybe once or twice a month.

10   Q.   Who would bring them back otherwise?

11   A.   Whoever took the order.

12   Q.   That would be a person at the counter, isn't that

13        true?

14   A.   Or the people in the office.                  I f th e p h o n e s g o t

15        too busy in the office, the girls out front would

16        answer the phones.

17   Q.   Were you ever aware of Raelean Rush not wanting

18        to go into the back in the pack room?

19   MS. BAHAS:       Object to the form.

20   THE WITNESS:        Never heard of that.

21   BY MS. GRECO:

22   Q.   So who did you say didn't want to go in the back?

23        You said the girls, could you give me the names?




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 31 of 45


                                                                                   222



 1   A.   I f D a r c y w a s u p f r o n t , I 'd e v e n t a k e a n o r d e r

 2        back for her.

 3   Q.   Are you saying Darcy was afraid to go in the

 4        back?

 5   A.   N o , s h e w a s n ' t a f r a i d , b u t I 'd t a k e i t b a c k .

 6   Q.   What I'm trying to find out is, here's a company

 7        where you're the meat cutter and you feel you

 8        have to bring an order back to the pack room.                            My

 9        q u e s t i o n is , w h y d i d you f e e l y o u n e e d e d to d o

10        that as opposed to have someone who's right there

11        at the counter?            I mean, you had to go past the

12        counter to the back versus them who are right

13        there.

14   A.   They had to go back there too.                     Sometimes the

15        counter would be busy, they'd be busy on the

16        c o u n t e r s o I w o u l d s a y I 'l l t a k e i t b a c k .    I

17        could leave my job a lot better than they could

18        leave their job to have customers standing on the

19        counter.

20   Q.   Is there any way you could explain to me your

21        statement that they didn't want to go back, they

22        were afraid to go back?

23   MS. BAHAS:        Objection.         He didn't testify that they




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 32 of 45


                                                                                     238



 1        was the front-end manager, would you agree with

 2        me individuals could think they could go to her?

 3   MS. BAHAS:        Object to the form.

 4   BY MS. GRECO:

 5   Q.   You could answer.

 6   A.   I would call her the lead girl.                      I never heard of

 7        h e r a s f r o n t -e n d m a n a g e r .

 8   Q.   You didn't report to her, right?

 9   A.   Myself?

10   Q.   Yes.

11   A.   No .

12   Q.   Who did you report to?

13   A.   Bob, Keegan or Diane.

14   Q.   Do you know who Debbie reported to?

15   A.   Bob, Keegan or Diane.

16   Q.   Let me show you what Black Angus Meats also

17        provided to the EEOC.                 E x h i b i t 2 0 9 a n d I 'd l i k e

18        to refer you to Bates page DEF0052 under Debbie

19        N e g r y c h , do y o u s e e t h a t ?

20   A.   Okay.

21   Q.   Do you know what her title is -- which Defendants

22        says her title is?

23   A.   Okay.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 33 of 45


                                                                                      239



 1   Q.   What is it?

 2   A.   Front counter manager.

 3   Q.   Okay.      Did the people that worked at the front or

 4        packers report directly to Diane Seibert or did

 5        they go through Debbie Negrych?

 6   MS. BAHAS:        Object to the form.

 7   THE WITNESS:         Say that again.

 8   BY MS. GRECO:

 9   Q.   When Diane Seibert wasn't there, would people go

10        to Debbie Negrych?

11   A.   If they had a question on something to be done,

12        yes.

13   Q.   Y o u ' ve b e e n i n m a n a g e m e n t f o r a n u m b e r o f y e a r s .

14        What does the name manager imply?

15   MS. BAHAS:        Object to the form.

16   THE WITNESS:         To m e , t h e m a n a g e r r u n s t h e s h o w .

17   BY MS. GRECO:

18   Q.   So a front-end manager could mean to people that

19        this is the person who runs the front end of the

20        b u s i n e s s , if y o u k n o w ?

21   MS. BAHAS:        Object to the form.

22   THE WITNESS:         No , I d o n ' t k n o w .     But you could ask

23        anybody in that building if they considered




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 34 of 45


                                                                                       240



 1        D e b b i e a m a n a g e r a n d t h e y ' re g o i n g t o t e l l y o u

 2        no .

 3   BY MS. GRECO:

 4   Q.   So what Black Angus told the EEOC -- let's assume

 5        that Black Angus Meats did provide this to the

 6        EEOC, which we can document, are you saying that

 7        they told an untruth when they gave this to the

 8        EEOC?

 9   MS. BAHAS:        Object to the form.

10   BY MS. GRECO:

11   Q.   You can answer.

12   A.   I would say Debbie is the lead girl.

13   Q.   Who do you think would know more, you or Black

14        Angus Meats as to what Debbie Negrych's role was?

15   MS. BAHAS:        Object to the form.

16   BY MS. GRECO:

17   Q.   You can answer.

18   A.   Black Angus Meats.

19   Q.   Do you have a reason to disagree with them saying

20        that she was a front-end manager?

21   A.   No .

22   Q.   Did Debbie Negrych ever complain to you about her

23        earnings?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 35 of 45


                                                                                      254



 1   A.   I think anyone who has a cell phone I've seen on

 2        it .

 3   Q.   And did anyone say they couldn't use it?

 4   A.   I never heard it.

 5   Q.   Were you aware of individuals receiving text

 6        m e s s a g e s at B l a c k A n g u s - - s t r i k e t h a t .   Do y o u

 7        know what a text message is?

 8   A.   I heard of them.              I don't know what it is.

 9   Q.   Would it ever be appropriate for a male employee

10        to say to a female employee at work that she's

11        got a nice ass?

12   A.   I t w o u l d n ' t b e a p p r o p r i a t e , no .

13   Q.   Did you ever hear any male employee say to a

14        female employee at Black Angus Meats that she has

15        a nice ass?

16   A.   N o , I h a v e n ' t.

17   Q.   Were you aware of Raelean Rush being told she has

18        a nice ass by Sean Round?

19   A.   No .

20   Q.   I f , in f a c t , t h a t o c c u r r e d , w o u l d y o u a g r e e w i t h

21        me that that could be harassment?

22   A.   Yes.

23   Q.   Would it ever be appropriate for a male employee




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 36 of 45


                                                                                        255



 1        to tell another male employee after a female

 2        walked by that she's got a nice ass?

 3   A.   It wouldn't be appropriate.

 4   Q.   Would that also be a form of sexual harassment?

 5   A.   I would say so, yes.

 6   MS. BAHAS:        Object to the form.

 7   BY MS. GRECO:

 8   Q.   Would you agree with me, it would be demeaning to

 9        the woman?

10   A.   Yes.      You just don't say that.

11   Q.   Did you ever hear any male employee comment

12        regarding a female employee that her headlights

13        were on?

14   A.   Her what?

15   Q.   H e a d l i g h t s w e r e on .

16   A.   I think I know what you mean, no.

17   Q.   In reference to her breasts?

18   A.   Yes.      No.

19   Q.   Would that ever be appropriate in the workplace?

20   A.   That wouldn't be tolerated anyplace I worked.

21   Q.   You hope it wouldn't be tolerated, right?

22   A.   It wouldn't be.             I' ve n e v e r s e e n i t t o l e r a t e d .

23   Q.   So if there was a male manager present at Black




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 37 of 45


                                                                                       256



 1        A n g u s M e a t s w h e n S e a n R o u n d , or a n y o t h e r m a l e

 2        said to a female that she's got a nice ass, what

 3        would you expect them to do?

 4   MS. BAHAS:        Object to the form.

 5   THE WITNESS:         I would say fire them on the spot,

 6        that's what I would do.

 7   BY MS. GRECO:

 8   Q.   And if a male employee said in the presence of --

 9        if a male employee, if a male employee said to a

10        female employee in the workplace in the presence

11        of a manager or supervisor that her headlights

12        are on, or a customer's headlights are on, what

13        w o u l d y o u e x p e c t t h e m a n a g e r t o d o?

14   MS. BAHAS:        Object to the form.

15   BY MS. GRECO:

16   Q.   You can answer.

17   A.   Take them in the office and terminate them.

18   Q.   Would it ever be appropriate for a male employee

19        t o s a y r e l a t i v e t o a f e m a l e c u s t o m e r , oh , l o o k a t

20        that cleavage?

21   A.   That wouldn't be appropriate either.

22   Q.   A n d i n y o u r o p i n i o n , as a l o n g t e r m m a n a g e r ,

23        would that be basis for termination?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 38 of 45


                                                                                      257



 1   A.   Yes.

 2   Q.   And in your opinion, would that be the basis of

 3        sexual harassment relative to a customer?

 4   MS. BAHAS:        Object to the form.

 5   THE WITNESS:         I would say it would be, yes.

 6   BY MS. GRECO:

 7   Q.   Do you have any personal knowledge of any African

 8        American individual who was interviewed by anyone

 9        at Black Angus Meats?

10   A.   I don't have any knowledge of anybody being

11        interviewed there.              The only thing I could tell

12        you is, anybody that came in would get an

13        application.          When it was filled out, whatever

14        color they were, whatever race they were, they

15        would go in the office with it.                       What happened

16        a f t e r t h a t , I c o u l d n ' t t e l l you .

17   Q.   When you say they would go in the office, the

18        person at the counter would go in with it?

19   A.   They would take it in and say Diane or Bob,

20        there's someone here with an application.                                That

21        person would leave the office and the person

22        looking for work would stay.

23   Q.   Y o u ' re s a y i n g e v e r y p e r s o n t h a t c a m e i n w a s




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 39 of 45


                                                                               259



 1        to learn that an African American individual who

 2        had applied on more than one occasion was never

 3        brought to see anybody in management?

 4   MS. BAHAS:       Object to the form.

 5   BY MS. GRECO:

 6   Q.   You can answer.

 7   A.   T h e o n l y t h i n g I c o u l d s a y i s , if t h e y w e r e

 8        denied, at the time we didn't need help.

 9   Q.   If there was a help wanted sign in the window and

10        the person responded to that sign and filled out

11        an application, would there be any reason for

12        t h e m n o t t o b e b r o u g h t i n t o s e e o n e o f th e

13        management people?

14   MS. BAHAS:       Object to the form.

15   THE WITNESS:        No .

16   BY MS. GRECO:

17   Q.   Based on your experience and your observations

18        from where you were working during the morning in

19        the butcher block, individuals would be brought

20        back to management if they filled out an

21        application and if there was a help wanted sign?

22   A.   Correct.

23   Q.   Were you aware of any instructions that were




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 40 of 45


                                                                                  271



 1   BY MS. GRECO:

 2   Q.   I didn't ask you if he said it.                         I said if, in

 3        fact, he made statements, jokes about her

 4        children, would you agree with me, that that

 5        w o u l d b e in a p p r o p r i a t e i n t h e w o r k p l a c e ?

 6   MS. BAHAS:         Asked and answered multiple times.

 7   BY MS. GRECO:

 8   Q.   You can answer.

 9   A.   I w o u l d n ' t a p p r o v e o f i t , no .

10   Q.   If you were his manager and you learned that,

11        what would you do based on your years of

12        management experience?

13   A.   Probably terminate him.

14   Q.   Were you aware of Sean Round making comments to

15        Raelean Rush and/or Regina Rush relative to their

16        African American boyfriend that they would be

17        better off with a white guy?

18   A.   No .

19   Q.   Would it ever be appropriate for a Caucasian

20        employee or any employee to say to a female

21        employee relative to their African American

22        boyfriend that she would be better off with a

23        white guy?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 41 of 45


                                                                                      272



 1   A.   No .

 2   Q.   Do you consider that statement to be racially

 3        offensive?

 4   A.   Yes, I would say yes.

 5   Q.   And if you heard a white employee say that to a

 6        female employee who was dating an African

 7        A m e r i c a n m a l e , w h a t , if a n y t h i n g , w o u l d y o u d o a s

 8        a manager?

 9   MS. BAHAS:        Object to the form.

10   THE WITNESS:         I wasn't manager.

11   BY MS. GRECO:

12   Q.   I know, but in your experience as a manager,

13        what, if anything, would you do?

14   MS. BAHAS:        Object to the form.

15   THE WITNESS:         I would take it to a higher level, I'd

16        r u n i t b y t h e m , my s u p e r i o r s .

17   BY MS. GRECO:

18   Q.   Would you make a recommendation, like when you

19        were the plant manager, would you make a

20        recommendation regarding termination sometime?

21   MS. BAHAS:        Object to the form.

22   THE WITNESS:         It d e p e n d s o n t h e e m p l o y e e .    If the

23        employee was a headache, yes, I would, but if it




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 42 of 45


                                                                                       273



 1        w a s a f i r s t t i m e t h i n g , no .

 2   BY MS. GRECO:

 3   Q.   What if that same employee said with regard to

 4        the white female dating an African American male

 5        that she needs to be with one of her own kind?

 6   MS. BAHAS:        Object to the form.

 7   BY MS. GRECO:

 8   Q.   Would that be racially offensive?

 9   A.   Yes, I would say so.

10   Q.   If the individual made that comment, would you

11        recommend they be terminated if you were a

12        manager?

13   MS. BAHAS:        Object to the form.

14   THE WITNESS:         I really don't know.                 Y o u ' re a s k i n g m e

15        something that I have no control over and I

16        r e a l l y d o n 't k n o w i f it h a p p e n e d .

17   BY MS. GRECO:

18   Q.   I'm asking you to assume it happened, and as a

19        manager, with your many years of experience as

20        p l a n t m a n a g e r , w h a t , if a n y t h i n g , w o u l d y o u d o ?

21   A.   I wouldn't stand for anything.                       When I was a

22        plant manager, I didn't take guff or anything

23        from anybody.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 43 of 45


                                                                                     274



 1   Q.   So i f s o m e o n e e n g a g e d in t h i s c o n d u c t , y o u w o u l d

 2        either terminate them or recommend they be

 3        terminated?

 4   MS. BAHAS:        Object to the form.

 5   BY MS. GRECO:

 6   Q.   You can answer.

 7   A.   Yes.

 8   Q.   If a white employee said to a female employee, a

 9        white male employee said to a white female who's

10        dating an African American male that he was using

11        her to get her name because black men always

12        cheat and he probably has a lot of girlfriends,

13        i f y o u l e a r n e d t h a t a s a m a n a g e r , w h a t , if a n y ,

14        action would you take?

15   MS. BAHAS:        Object to the form.

16   BY MS. GRECO:

17   Q.   You can answer.

18   A.   I really don't understand the question.

19   Q.   Assume you're the manager and you learn or hear

20        that a white male employee said to a white female

21        employee who was dating a black man that her

22        boyfriend was using her to get her name because

23        b l a c k m e n a l w a y s c h e a t a n d h e p r o b a b l y h a s a lo t




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 44 of 45


                                                                                        275



 1        o f g i r l f r i e n d s , w h a t , if a n y t h i n g , w o u l d y o u d o ?

 2   A.   Nothing, because it's none of my business.

 3   Q.   Do y o u t h i n k t h a t w o u l d be o f f e n s i v e t o the w h i t e

 4        female dating the African American male?

 5   A.   Possibly.

 6   Q.   Do you think there's a presumption because he's

 7        black he cheats?

 8   MS. BAHAS:        Object to the form.

 9   BY MS. GRECO:

10   Q.   You can answer.

11   A.   I don't think blacks cheat any more than whites.

12   Q.   Would it ever be appropriate for a white male

13        employee to say to a white female employee dating

14        an African American male, that her boyfriend was

15        using her to get her name because black men

16        always cheat and he probably has a lot of

17        girlfriends?

18   MS. BAHAS:        Objection.          Asked and answered.

19   THE WITNESS:          I think I did answer it.

20   BY MS. GRECO:

21   Q.   Would it ever be appropriate for that to be said

22        in the workplace?

23   A.   I would say no.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-12 Filed 09/19/19 Page 45 of 45


                                                                                   283



 1        into the store to purchase fillet mignon or strip

 2        steak why can't they get out and work?

 3   A.   No .

 4   Q.   Were you ever aware of Mr. Lapress saying on

 5        multiple occasions that Robert Seibert called him

 6        on the phone, telephone and told him his nigs are

 7        dirtying up the parking lot?

 8   A.   No .

 9   Q.   Would you agree with me that referring to African

10        American individuals as nigs would be offensive

11        to an individual who has African American

12        children?

13   A.   E v e n i f t h e y d i d n ' t , it w o u l d b e o f f e n s i v e .

14   Q.   Would you agree with me that making references

15        that are derogatory to African Americans would be

16        offensive to an individual whose children were

17        African American?

18   A.   It's not appropriate.

19   Q.   Did it ever come to your attention that this

20        conduct was going on?

21   MS. BAHAS:        Object to the form.

22   THE WITNESS:         Never heard if it was.

23   BY MS. GRECO:




                                Sue Ann Simonin Court Reporting
